DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-6, 8-11, 14, 17, 18 and 20-26 in the reply filed on 12/30/3030 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2020 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-11, 14, 17, 18 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Preihs et al. (US 2017/0106103) in view of Eric M Gale et al. (J Am. Chem. Soc., 2015, 137(49), 15548-155557).
Preihs discloses pharmaceutical composition comprising an MRI based zinc targeting contrast agent containing two dipicolylamine units conjugated to a Gd-chelated DOTA and a pharmaceutically acceptable carrier (abstract and 0010). The composition is formulated for administration orally, intraprostatically, intravenously, and the pharmaceutical composition is formulated as a unit dose form in an amount sufficient to image a patient when administered thereto (0010). In one embodiment, discloses a formula of (III):

    PNG
    media_image1.png
    245
    439
    media_image1.png
    Greyscale
, (0009). The compound of (III) was prepared starting from 3,3’-(4, 10-bis(2-ethoxy-2-oxoethyl)-1,4, 7, 10-tetraazacyclododecane-1,7-diyl)diacetic acid by reacting with dipicolylamine in presence of HBTU/DIPEA and DCM a standard peptide synthesis. 
Preihs fails to disclose [Mn(PyC3A)(H2O)]-complex containing trans-1,2-cyclohexylene linked pyridyl-N donor as a chelate backbone having structure: 
                                                         
    PNG
    media_image2.png
    179
    197
    media_image2.png
    Greyscale
.
Gale discloses manganese(II) complex [Mn(PyC3A)(H2O)]- as a Gd alternative for MRI contrast agent. Gale disclosed a rationally design chelators that afford stable Mn2+ complexes suitable for the same MR imaging applications as Gd-based probes, as well as bifunctional Mn2+ chelators that can be used in molecular MR applications (page 3). Further, Mn2+ ion exhibits all of the physical properties that make Gd3+ a highly efficient imaging probe in MR protocols (page 3 lines 6-12). The tBu-PyC3A-NHS were coupled to the tetra-amine functionalized peptide and subsequent deprotection of t-butyl group yielded the tetrameric peptide-chelate conjugate (Page 21, scheme 2).



    PNG
    media_image2.png
    179
    197
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    352
    777
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compound taught by Preihs (i.e., MRI based zinc targeting contrast agent containing two dipicolylamine units conjugated to a Gd-chelated DOTA) by simply substituting DOTA chelator with [Mn(PyC3A)(H2O)]-complex containing trans-1,2-cyclohexylene linked pyridyl-N donor as a chelate backbone by employing standard peptide synthesis methodology. The person of ordinary skill in the art would have been motivated to make those modifications because Gale teaches that the trans-1,2-cyclohexylene linkage and pyridyl-N donor within the chelate backbone to promote kinetic inertness with respect to Mn2+ dissociation and the propensity of the trans-1,2-diaminocyclohexane backbone to promote kinetic inertness is well documented, and has been shown to decrease the Mn2+ dissociation rate in the presence of competing metal ions by 4 orders of magnitude compared to an ethylene backbone. Gale also rationalized that trans-1,2-cyclohexylene linkage and pyridyl-N donor combine could provide sufficient lipophilic character to promote hepatic uptake, and thus partial non-renal clearance of the resultant anionic Mn complex (page 4 second para) and reasonably would have expected success because chelator PyC3A forms a stable, inert complex with Mn2+ and provides equivalent relaxivity to Gd-based chelates used clinically (page 3 line 22-25).

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.S/            Examiner, Art Unit 1618                                                                                                                                                                                         /JAKE M VU/Primary Examiner, Art Unit 1618